Filed 4/2/19
                     CERTIFIED FOR PUBLICATION

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                              DIVISION FOUR



DONNA SUE WORKMAN, as                   B285945
Trustee, etc.,
                                        (Los Angeles County
        Plaintiff and Respondent,       Super. Ct. No. SC127446)


        v.

PAUL COLICHMAN et al.,

     Defendants and
     Appellants.
DONNA SUE WORKMAN, as                   B288322
Trustee, etc.,
                                        (Los Angeles County
             Plaintiff and Appellant,   Super. Ct. No. SC127446)


v.

PAUL COLICHMAN et al.,

           Defendants and
           Respondents.
      APPEAL from an order of the Superior Court of
Los Angeles County, Gerald Rosenberg, Judge. Affirmed in part;
reversed in part with directions.
      Lavely & Singer, Brian G. Wolf, Todd S. Eagan and David
B. Jonelis, for Defendants and Appellants.
      Stern and Goldberg, Alan N. Goldberg and Peter Tran, for
Plaintiff and Respondent.

                          INTRODUCTION
      In providing an example of when Code of Civil Procedure,
section 425.16, the anti-SLAPP statute,1 would not be applicable,
one case offered this hypothetical: “Blackacre sells a house to
Whiteacre, and Whiteacre sues, claiming defendant
misrepresented the square footage. Blackacre brings a special
motion to strike, claiming his speech involves a matter of public
interest, because millions of Americans live in houses and buy
and sell houses. . . . [A]pplying the anti-SLAPP statute in such a
case would be absurd.” (Consumer Justice Center v. Trimedica
International, Inc. (2003) 107 Cal. App. 4th 595, 601 (Consumer
Justice).)
      This case is only slightly more complex than the Blackacre
hypothetical. Here, plaintiff Donna Sue Workman placed a house
on the market for sale, found a buyer, and entered escrow.
Defendants Paul Colichman and David Millbern, residents of a
neighboring property, caused the sale to fall through when they
told Workman’s real estate agent in an email that they planned


      1“SLAPP”   is an acronym for “strategic lawsuit against
public participation.” (Equilon Enterprises v. Consumer Cause,
Inc. (2002) 29 Cal. 4th 53, 57.) All further statutory references
are to the Code of Civil Procedure unless otherwise indicated.



                                2
to construct an addition to their house that would interfere with
the sweeping views from Workman’s house. Workman sued
defendants, alleging that their statement was false because no
construction was planned, and their email to the real estate
agent was intended to interfere with the pending sale.
Defendants brought a special motion to strike, claiming their
email involved a matter of public interest: representations to the
public in the advertising materials about the views from
Workman’s house. The trial court denied the defendants’ motion,
and they appealed.
       A special motion to strike is no more applicable here than it
was in the Blackacre hypothetical: Information about the views
from a private residence affecting only those directly interested in
buying or selling that house is not an issue of public interest.
The trial court’s denial of defendants’ special motion to strike is
affirmed.
       After the trial court denied defendant’s special motion to
strike, Workman filed a motion for attorney fees, asserting that
the anti-SLAPP motion was frivolous and solely intended to delay
the litigation. Defendants opposed the motion on the basis that
the anti-SLAPP motion was not frivolous. The trial court denied
the motion without articulating its reasoning, and Workman
appealed.2 We find that Workman was entitled to attorney fees
under section 426.15, and reverse the court’s ruling.
       Workman also filed a motion for sanctions on appeal,
asserting that defendants’ appeal from their anti-SLAPP motion
was frivolous and intended to delay the litigation. We requested
a response from defendants. We find that sanctions to both
Workman and the court are warranted. We therefore grant

      2We   granted Workman’s motion to consolidate the appeals.



                                 3
Workman’s motion, and order sanctions in the amount of
$35,985.00 to be paid to Workman, and $8,500.00 to be paid to
the clerk of this court.
                          ANTI-SLAPP
A.     Background
       1.   Workman’s complaint
       Workman alleged in her complaint that she was trustee of
two family trusts that owned real property on a hill in the Bel Air
neighborhood of Los Angeles (the trust property). A neighboring
house on the same street was owned by Colichman and his trust.
Workman alleged that the trust property has a higher elevation
than Colichman’s property, which “allows it to have sweeping
views of Century City, Westwood, and downtown Los Angeles
from several vantage points throughout the house.” Workman
alleged that the views from the house “are a substantial factor in
its value.” She also stated, “The corridor of these views runs
directly over the Neighbor Property.”
       Workman listed the trust property for sale with real estate
broker Kimberly Doner and Teles Properties for $2,750,000.
Doner held an open house, and neighbors Colichman and
Millbern attended.3 They told Doner that they wanted to buy the
trust property but could not afford it. They also said they were
considering adding a second story and rooftop deck to their
property.
       Workman received multiple offers for the trust property,
and after some negotiation, entered into an agreement to sell it


      3Millbern’s connection to the property and other parties is
unclear in the complaint and throughout the record, but
references to Colichman’s property as “their” home suggest that
Millbern lived at Colichman’s property.



                                 4
for $3,053,000. Escrow was opened on March 20, 2017. The
same day, Colichman emailed Doner, stating that he and
Millbern intended to construct a second story and rooftop deck
onto their home, which would substantially interfere with the
views from the trust property. The body of the email, which was
attached as an exhibit to the complaint, states, “I wanted to let
you know that David and I have decided to proceed with adding a
second story and deck (on the roof of that second story) to our
home . . . . We mentioned this to you in person last week at your
open house, but thought it important to put it in writing. As I am
sure you are fielding offers as of this date on [the trust] property .
. . , it would be critical to disclose this fact to all prospective
buyers, as it will impact their view. I have copied my attorney on
this email to make it clear that this disclosure was made to you.”
         Workman alleged that defendants did not actually intend
to build upon their property, and this representation was made
“solely to interfere with the sale of the Trust Property, so that
Defendants Colichman and Millbern and/or one of their ‘friends’
could purchase the Trust Property at a substantial discount from
its fair market value.” Workman also alleged that defendants’
actions were intended to interfere with their contract to sell the
trust property. She asserted that as of the date of the complaint,
defendants had not applied for or obtained any permits regarding
construction on their property.
         Doner provided Colichman’s email to the potential buyer’s
broker. The broker attempted to find out more from Colichman,
but Colichman repeatedly said he was too busy to talk about it
and refused to provide the name of any architect involved in the
construction plans. The buyer backed out of the sale, which,
according to his broker, was a result of Colichman’s




                                  5
representation that the construction would interfere with the
views from the trust property.
       Shortly thereafter, Workman received an offer to buy the
property for $2,200,000 from a couple she believed were friends
or acquaintances of Colichman. The email with the offer stated
that the potential buyers were aware of defendants’ construction
plans and were willing to buy the property nonetheless.
Workman did not name the potential buyers as defendants, but
stated in her complaint that she “reserves the right to do so if
initial discovery confirms they are conspiring” with the other
defendants.
       Workman asserted four causes of action: Intentional
interference with contractual relations and prospective economic
advantage, negligent interference with prospective economic
advantage, conspiracy to defraud, and unfair business practices
under Business & Professions Code section 17200, et seq.
Workman prayed for damages “not less than the difference
between the contract price of $3,053,000.00 and the amount
ultimately received for the sale of the Trust Property,” as well as
punitive damages, costs, and injunctive relief barring defendants
from interfering with the sale of the property. While the case
was pending, the trust property sold for $2,635,000.
       2.    Anti-SLAPP motion and opposition
       Defendants filed a special motion to strike under section
425.16—an anti-SLAPP motion. The anti-SLAPP statute “is
intended to resolve quickly and relatively inexpensively meritless
lawsuits that threaten free speech on matters of public interest.”
(Newport Harbor Ventures, LLC v. Morris Cerullo World
Evangelism (2018) 4 Cal.5th 637, 639.) Section 425.16,
subdivision (b)(1), provides, “A cause of action against a person




                                 6
arising from any act of that person in furtherance of the person’s
right of petition or free speech under the United States
Constitution or the California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless
the court determines that the plaintiff has established that there
is a probability that the plaintiff will prevail on the claim.” As
relevant here, an “act of that person in furtherance of the
person’s right of petition or free speech” includes “conduct in
furtherance of the exercise of the constitutional right of petition
or the constitutional right of free speech in connection with a
public issue or an issue of public interest.” (§ 425.16, subd. (e)(4)
(section 425.16(e)(4)).)
       In their motion, defendants asserted that Workman’s
action was “frivolous on its face,” and that it was “based solely on
a single email” that “expresses a true statement of fact.” They
also contended that Workman’s real estate agent, Doner, “was
falsely and fraudulently representing to the public and potential
purchasers of the property that the property had free and
unencumbered views—which is a false and misleading statement
should Defendants decide to proceed to exercise their legal right
to add a second story to their home.”
       Defendants asserted that each cause of action in the
complaint “is based solely on written representations by
Defendants which are protected activity under Section
425.16(e)(4).” The email was “protected communication in
furtherance of Defendants’ right of free speech in connection with
a public issue, inasmuch as it concerns real property rights and
restrictions in the County of Los Angeles and the marketing of
residential real estate to the public through false and misleading
marketing materials.” Defendants asserted that it was




                                  7
“indisputable” that this was a “matter of public concern for
purposes” of the anti-SLAPP law. Defendants argued that their
conduct fell under the definition of a “matter of public interest” in
section 425.16(e)(4), because it involved the marketing of real
estate to the public and fraud, which “impact a broad segment of
society and thus relate to matters of consumer protection and
public concern.”
       Defendants also asserted that the action had no probability
of success, as Workman could not establish causation or damages
because she “sold the Trust House for its fair market value
instead of the fraudulently inflated value based on Plaintiff’s
false representation of the quality and characteristics (‘expansive
views’) of the Trust House.” They asserted that Workman had
been required to disclose defendants’ right to build upon their
property to any potential owner, even without defendants’ email.
Defendants stated, “Plaintiff is suing because she was caught in
the act of attempting to deceive the public” through marketing
materials intended “to promote the sale of the Trust House at an
inflated price.”4
       Workman opposed the motion, asserting that “this entirely
private dispute” was not a matter of public interest and therefore
did not fall under the parameters of the anti-SLAPP statute. She
also argued that a property seller had no duty to disclose public
records or permits relating to off-site properties, and therefore
defendants were incorrect that any representations about the
property were deceitful. In addition, Workman asserted that
even if this were an issue of public interest, the anti-SLAPP
motion should be denied because she could establish each

      4Defendants also filed a demurrer, which is not relevant to
the issues on appeal.



                                  8
element of her causes of action and therefore the action had a
probability of success.
       Workman submitted a declaration by Doner, the seller’s
agent for the property sale. Doner is Workman’s niece; the prior
owner of the trust property was Doner’s grandmother. Doner’s
declaration reiterated the factual allegations of the complaint,
including the open house, the offers, the escrow, the email from
Colichman, and the buyer’s withdrawal. She stated that despite
strong initial interest in the house, after Colichman’s email,
interest in the property waned.
       Doner’s declaration discussed the receipt of the low, post-
email offer for the house, and stated that she later learned that
the buyers who submitted that offer “are friends and longtime
business associates of Defendants Colichman and Millbern.”
After Workman made clear that she “would not be selling the
Trust Property in the ballpark of the low price offered by
[defendants’] ‘friends,’ [defendants] then modified their
‘construction plans’ to claim they only intended to build up a
portion of their residence, and place a deck only on top of the first
story of their residence.” Doner then received an offer of $2.5
million from a different potential buyer, and eventually
contracted to sell the property for $2,635,000. The sale was
completed on July 24, 2017. Doner said that defendants also sent
a letter to her employer accusing her of misrepresenting the trust
property and disparaging defendants’ property.
       Defendants filed a reply supporting the motion and
objections to Doner’s declaration.
       3.    Ruling
       The trial court issued a tentative ruling denying
defendants’ anti-SLAPP motion, stating, “This is a private




                                  9
matter; not a public issue or an issue of public interest.” At the
hearing, the court ruled on defendants’ objections to Workman’s
evidence. Defendants’ counsel argued, “The marketing to the
public for sale of residential real estate is highly regulated in the
State of California. Marketing materials are highly regulated in
the State of California; ergo, marketing materials are a matter of
public concern.” The court asked, “Who’s affected by that? It’s
the potential buyer of that home . . . . So it’s really between the
two of them.” Defense counsel responded that the “materials
were marketed to the public at large,” so “[t]his is not about one
buyer or owner versus another.” Workman’s counsel disagreed,
stating that this was a private dispute between homeowners and
a buyer, and nothing more.
       The court denied defendants’ anti-SLAPP motion, stating,
“I don’t believe that we have a matter of public concern here. It’s
a private dispute.” The court also noted that “[t]he Motion may
not be timely.” After a notice of ruling was served, defendants
timely appealed.
B.     Discussion
       “Section 425.16, subdivision (b)(1) requires the trial court to
engage in a two-step process when determining whether to grant
a motion to strike. First, it decides whether defendant has made
a prima facie showing that the acts of which plaintiff complains
were taken in furtherance of defendant’s constitutional rights of
petition or free speech in connection with a public issue. If
defendant satisfies this threshold burden, plaintiff must then
demonstrate a reasonable probability of prevailing on the merits.
On appeal, we review these legal issues de novo.” (Du Charme v.
International Brotherhood of Electrical Workers (2003) 110
Cal. App. 4th 107, 111-112.)




                                 10
      Here, we find that defendants have not satisfied their
threshold burden to demonstrate that their actions were
connected to a public issue. We therefore do not address the
second prong of the test. (See Nam v. Regents of University of
California (2016) 1 Cal.App.5th 1176, 1185 [“If defendant fails to
meet its burden, we need not assess plaintiff’s likelihood of
prevailing on the merits.”].)
      Workman’s complaint focused on Colichman’s email to
Doner regarding defendants’ purported plans to construct an
addition to defendants’ property that would interfere with the
views from the trust property. Nevertheless, defendants’
arguments focus entirely on different communications:
representations Doner purportedly made about the trust property
to potential buyers. Defendants assert that they met their initial
burden under section 425.16 because Workman’s claims “fall
squarely within the purview of 425.16(e)(4), as they relate to
matters of consumer protection and public concern.” They posit
that “there can be no doubt that alleged fraudulent practices of a
real estate broker in marketing real property to the public
implicate matters of consumer protection and are a topic of public
interest.” Defendants state that “because all of [Workman’s]
claims are based on” Colichman’s email “in connection with a
matter of consumer protection and public interest relating to
an industry that is heavily regulated, [defendants] clearly met
their burden of showing that the alleged conduct falls within
Section 425.16(e)(4).”
      To fall under section 425.16(e)(4), “the conduct must be in
connection with an issue of public interest.” (Weinberg v. Feisel
(2003) 110 Cal. App. 4th 1122, 1132 (Weinberg).) “[A] matter of
public interest should be something of concern to a substantial




                               11
number of people,” and “the assertion of a broad and amorphous
public interest is not sufficient.” (Ibid.) “In evaluating the first
prong of the anti-SLAPP statute, we must focus on ‘the specific
nature of the speech rather than the generalities that might be
abstracted from it.’” (World Financial Group, Inc. v. HBW Ins. &
Financial Services, Inc. (2009) 172 Cal. App. 4th 1561, 1570
(World Financial); see also Commonwealth Energy Corp. v.
Investor Data Exchange, Inc. (2003) 110 Cal. App. 4th 26, 34
(Commonwealth).) To be considered an issue of public interest,
the communication must “go beyond the parochial particulars of
the given parties.” (Commonwealth, supra, 110 Cal.App.4th at p.
34.)
       Defendants assert that the public interest at issue here is
the “fraudulent practices of a real estate broker in marketing real
property to the public.” This contention vastly overstates the
issue in this case. Colichman’s communication to Doner was
about defendants’ construction plans on their own home and the
potential effects on the views from the neighboring trust
property. Defendants’ argument that this case does not involve a
specific, private transaction, and instead involves fraud in the
marketing of real estate in general, is not supported by the record
or applicable authority.
       “‘The fact that “a broad and amorphous public interest” can
be connected to a specific dispute is not sufficient to meet the
statutory requirements’ of the anti-SLAPP statute. [Citation.]
By focusing on society’s general interest in the subject matter of
the dispute instead of the specific speech or conduct upon which
the complaint is based, defendants resort to the oft-rejected, so-
called ‘synecdoche theory of public issue in the anti-SLAPP
statute,’ where ‘[t]he part [is considered] synonymous with the




                                12
greater whole.’” (World Financial, supra, 172 Cal.App.4th at p.
1570.)
        Defendants’ claims are similar to those rejected in Bikkina
v. Mahadevan (2015) 241 Cal. App. 4th 70 (Bikkina). In that case,
a former doctoral student, Bikkina, sued a professor, Mahadevan,
relating to false statements Mahadevan made about Bikkina’s
published research in what the Court of Appeal called “Papers 1
and 2.” Bikkina alleged that Mahadevan interfered with his
doctoral work at the university, and after Bikkina completed his
Ph.D. program and began working at a laboratory (LBNL),
“Mahadevan contacted one of Bikkina’s superiors to inform him
that Bikkina had falsified the data in Papers 1 and 2. On August
30, 2013, Mahadevan made a presentation at LBNL and told
Bikkina's colleagues that Bikkina had published a paper using
false data. Mahadevan also contacted LBNL’s research and
institutional integrity officer to claim Bikkina had falsified data.”
(Id. at p. 76.)
        In response to Bikkina’s lawsuit, Mahadevan filed an anti-
SLAPP motion, asserting that his “criticism of Bikkina’s data was
on a topic of public interest because it relates to ‘one of the most
important issues of our time—climate change and greenhouse
gases.’” (Bikkina, supra, 241 Cal.App.4th at p. 82.) The court
rejected this argument: “Mahadevan’s statements were made to
a small, specific audience: University faculty and LBNL
scientists. His broad assertions about the public interest in
climate change are not closely connected to his actual statements.
. . . Simply because carbon sequestration is related to climate
change, it does not convert his technical objections into a topic of
public interest. Mahadevan’s speech was a private campaign to
discredit another scientist at the University, and later at LBNL,




                                 13
and not part of a public debate on a broader issue of public
interest.” (Id. at pp. 82-83.) The court also stated, “[T]he specific
nature of the speech was about falsified data and plagiarism in
two scientific papers, not about global warming.” (Id. at p. 85.)
Although there is public interest in the general topic of climate
change, “there was no public interest in the private dispute
between Mahadevan and Bikkina about data in papers on carbon
sequestration.” (Id. at p. 83.)
       The Bikkina court relied on Weinberg v. Feisel, supra, 110
Cal. App. 4th 1122, a case that the trial court cited below in
denying defendants’ motion. In Weinberg, the plaintiff and
defendant were “aficionados of token collecting.” (Id. at p. 1127.)
After one of the defendant’s tokens went missing at a token show,
the defendant accused the plaintiff of stealing it. The defendant
sent multiple letters to other token collectors identifying the
plaintiff as the thief and accusing the plaintiff of chronic lying.
(Id. at pp. 1128, 1129.) The defendant also convinced a token
collector group to vote that the plaintiff could not attend an
upcoming token “jamboree” or related events. (Id. at p. 1129.)
The plaintiff was a retired police officer, and the defendant
contacted the sergeant who coordinated various rights and
responsibilities of retired officers (such as concealed weapons
permits) to complain that the plaintiff had a violent temper and
caused other collectors to fear for their lives. (Ibid.)
       The plaintiff filed a complaint for libel and related causes of
action. (Weinberg, supra, 110 Cal.App.4th at p. 1129.) The
defendant filed an anti-SLAPP motion, which the trial court
denied. The Court of Appeal affirmed, finding that “Defendant
has failed to demonstrate that his dispute with plaintiff was
anything other than a private dispute between private parties.”




                                 14
(Id. at p. 1134.) The defendant asserted that his speech related
to the plaintiff’s allegedly criminal conduct, and criminal activity
is always a matter of public interest. The court disagreed. “[I]t is
alleged that defendant began a private campaign, so to speak, to
discredit plaintiff in the eyes of a relatively small group of fellow
collectors. Since the record does not support a conclusion that
plaintiff is a public figure or that he has thrust himself into any
public issue, defendant’s accusations against plaintiff related to
what in effect was a private matter. Under the circumstances,
the fact that defendant accused plaintiff of criminal conduct did
not make the accusations a matter of public interest.” (Id. at p.
1135.)
       Many other cases have found that communications to
small, limited-interest groups do not meet the “public interest”
requirement of section 425.16(e)(4). In Rivero v. American
Federation of State, County, and Municipal Employees, AFL-CIO
(2003) 105 Cal. App. 4th 913, for example, a union published
information that a supervisor had engaged in illegal activity.
The supervisor sued several defendants, including the union, for
libel and related causes of action. (Id. at p. 917.) The union
asserted that its accusations implicated a public issue: unlawful
workplace activity. The Court of Appeal disagreed. “[T]he only
individuals directly involved in and affected by the situation were
Rivero and the eight custodians [he supervised]. Rivero’s
supervision of those eight individuals is hardly a matter of public
interest.” (Id. at p. 924.) The court also said, “[U]nlawful
workplace activity below some threshold level of significance is
not an issue of public interest, even though it implicates a public
policy.” (Ibid.)




                                 15
       Similarly, in Commonwealth, supra, 110 Cal. App. 4th 26, a
telemarketer took shareholders’ information from the plaintiff
corporation, and used it to solicit business regarding
“investigating” investment scams. The Court of Appeal held
although investment scams in general can be a public concern,
the specific communication was not made in connection with a
public issue: “[T]he specific speech here was a telemarketing
pitch for a particular service marketed to a very few number of
people. Nor can it be said that the telemarketing statements
were about an issue of widespread public interest. The speech
was about [the defendant’s] services, not about investment scams
in general.” (Id. at p. 34.)
       Commonwealth relied on Consumer Justice, supra, 107
Cal. App. 4th 595. In that case, the plaintiffs sued the defendant
for false advertising relating to “Grobust,” marketed as “The All–
Natural Way To A Fuller, More Beautiful Bust!” (Id. at p. 598.)
The defendant filed an anti-SLAPP motion, asserting that
“‘herbal dietary supplements and other forms of complementary
medicine are the subject of public interest.’” (Id. at p. 601.) The
court rejected this argument, stating that the defendant’s “speech
is not about herbal supplements in general. It is commercial
speech about the specific properties and efficacy of a particular
product, Grobust. If we were to accept [the defendant’s]
argument that we should examine the nature of the speech in
terms of generalities instead of specifics, then nearly any claim
could be sufficiently abstracted to fall within the anti-SLAPP
statute.” (Ibid.)
       The court then discussed the Blackacre hypothetical cited
at the beginning of this opinion: “[The plaintiff] suggests a
hypothetical regarding false statements made in the course of a




                                16
real property sale. Blackacre sells a house to Whiteacre, and
Whiteacre sues, claiming the defendant misrepresented the
square footage. Blackacre brings a special motion to strike,
claiming his speech involves a matter of public interest, because
millions of Americans live in houses and buy and sell houses.
[The plaintiff] correctly suggests that applying the anti-SLAPP
statute in such a case would be absurd.” (Consumer Justice,
supra, 107 Cal.App.4th at p. 601.) The court rejected the
defendant’s claim that its advertisements involved an issue of
public interest.
       Here, defendants assert that this case involves “issues of
consumer protection and fraud, which necessarily impact a broad
segment of society” and are therefore matters of public interest.
They cite Chaker v. Mateo (2012) 209 Cal. App. 4th 1138, in which
the defendants posted derogatory reviews about the plaintiff’s
business on consumer review websites. The Court of Appeal held
that the statements implicated matters of public interest, in that
the defendants’ comments about the plaintiff’s “character and
business practices plainly fall within in the rubric of consumer
information about [the plaintiff’s] business and were intended to
serve as a warning to consumers about his trustworthiness.” (Id.
at p. 1146.) In that case, however, the court analyzed the issue
under section 425.16, subdivision (e)(3), which addresses “any
written or oral statement or writing made in a place open to the
public or a public forum in connection with an issue of public
interest.” Here, there is no dispute that defendants’
communication was not in a public place, and defendants do not
assert that subdivision (e)(3) applies here.
       Defendants also cite Carver v. Bonds (2005) 135
Cal. App. 4th 328, in which a doctor sued a newspaper publisher




                                17
and others following publication of an unflattering article that
said the doctor falsely claimed to have treated certain
professional athletes. The court held that the communication
involved the public interest in section 425.16(e)(4): “The article
warned readers not to rely on doctors’ ostensible experience
treating professional athletes, and told what it described as ‘a
cautionary tale’ of plaintiff exaggerating that experience to
market his practice. Since the statements at issue served as a
warning against plaintiff’s method of self-promotion, and were
provided along with other information to assist patients in
choosing doctors, the statements involved a matter of public
concern.” (Id. at p. 344.) The communication at issue in Carver
was public (published in a newspaper), and involved reporting
about the interactions (and lack of interactions) between a doctor
and multiple celebrity athletes and professional sports teams.
The inclusion of celebrity issues alone may implicate the public
interest aspect of section 425.16(e)(4). (See Jackson v.
Mayweather (2017) 10 Cal.App.5th 1240, 1254 (“‘celebrity gossip’
[is] properly considered, under established case law, as
statements in connection with an issue of public interest.”].)
Thus, Carver is not factually similar to this case, which is far
more similar to Weinberg and Bikkina’s limited communications
to small groups of interested people.
       Defendants also contend that because real estate is a
regulated industry, and the “very purpose of real estate licensing
is to protect the public,” their communication involved the public
interest. They cite Cross v. Cooper (2011) 197 Cal. App. 4th 357
(Cross), which they assert involves facts “remarkably similar to
the facts at bar.” In Cross, a property owner alleged that renters
on the property interfered with a pending sale of the property by




                                18
disclosing to a prospective buyer’s agent that a registered sex
offender lived directly across the street. (Id. at p. 366.)
Following cases that discussed the public interest in preventing
inappropriate relationships between adults and children, the
court said, “Preventing child sexual abuse and protecting
children from sexual predators are issues of widespread public
interest. Thus, insofar as [the renter’s] disclosure served those
interests by alerting prospective buyers of the potential risk to
children posed by a registered sex offender who lived nearby, his
conduct involved a private communication directly related to an
issue of considerable interest to the general public and qualify for
anti-SLAPP protection.” (Id. at p. 375.) The court also discussed
laws and policies in place regarding registered sex offenders, and
noted the “heightened concern about the potential dangers posed
by convicted sex offenders and strong and widespread public
interest in knowing the location of registered sex offenders.” (Id.
at p. 377.)
       The Cross court acknowledged that cases such as Rivero
and Consumer Justice hold that a “broad and amorphous public
interest” is insufficient to warrant protection under section
425.16. (Id. at p. 378.) The court distinguished the facts before
it: “This case, however, does not involve some broad and
amorphous public interest in an issue that one might rationally
abstract from [the renter’s] conversation. As noted, the
conversation involved the location of a registered sex offender, a
subject specifically and directly related to an issue of compelling
and widespread interest.” (Id. at p. 379.) The court also rejected
the argument that the information affected only a small number
of people, such as the union members in Rivero: “In particular,
the termination of union personnel in . . . Rivero raised issues




                                 19
that only union members would be interested in . . . . Here,
however, the disclosure about the nearby offender directly
implicated issues concerning the protection of people, especially
children, from sexual offenders and the location of registered
offenders—i.e., issues that would be of interest to most people,
especially those who are living in or considering moving to the
area.” (Id. at p. 382.)
      In this case, by contrast, there is no issue of widespread
public concern. Defendants’ communication involved
construction plans for their own property, with the suggestion
that their plans may impact the views from the trust property.
The views from a private residence do not involve a matter of
public concern. Defendants’ attempt to characterize this private
dispute as a matter of public interest is not supported by any
authority. The trial court was correct in denying defendants’
anti-SLAPP motion.
       WORKMAN’S MOTION FOR ATTORNEY FEES
A.    Background
      After the court denied defendants’ anti-SLAPP motion,
Workman filed a motion for attorney fees under section 425.16,
subdivision (c)(1), which states, “If the court finds that a special
motion to strike is frivolous or is solely intended to cause
unnecessary delay, the court shall award costs and reasonable
attorney’s fees to a plaintiff prevailing on the motion, pursuant to
Section 128.5.”
      Workman asserted in her motion that defendants’ anti-
SLAPP motion “was totally and completely without merit.
Defendants could not even meet the initial threshold of the Anti-
SLAPP statute, and it was clearly filed for purposes of delay.”
Workman argued that the motion was without merit because it




                                20
did not involve an issue of public interest. They noted that
although the anti-SLAPP motion “cited or referenced several
cases,” it “only discussed two cases involving the sexual
molestation of minors,” and “neither case was even remotely on
point.” Workman also noted that the motion was not timely, and
therefore lacked merit on that basis as well.
       As for evidence of delay, Workman noted that the lawsuit
focused on defendants’ attempts to interfere with the sale of the
trust property, and defendants had attempted to interfere with
Doner’s employment by sending a disparaging letter to her
employer. Workman contended that the anti-SLAPP motion was
an extension of defendants’ campaign of harassment and
intimidation.
       Workman’s attorney, Alan N. Goldberg, submitted a
declaration in support of the motion. He stated that based on the
date of service of the complaint, defendants’ response to the
complaint was due on June 19, 2017. Defendants requested a 15-
day extension, and Goldberg agreed. Before defendants’ answer
was due, Goldberg and Mark Share, defendants’ counsel,
considered resolving the case by mediation, and “discussed
potential mediators and possible Mediation dates and we agreed
to attempt to complete a Mediation by September 10, 2017.”
Goldberg prepared a stipulation and sent it to Share. Share
responded that he wanted the stipulation to include an extension
of time to file an anti-SLAPP motion. Goldberg refused the
request, stating in his declaration, “I felt it made little sense to
schedule a Mediation with that issue unresolved.” The parties
then signed a stipulation, which did not include an explicit
extension for an anti-SLAPP motion, providing defendants a 70-
day extension to “file their response to the Complaint.”




                                 21
       Goldberg stated in his declaration, “After the Stipulation
was submitted, I made numerous efforts to contact Mr. Share to
select a mediator and schedule a Mediation. However, Mr. Share
did not respond to my initial request for nearly 3 weeks . . . .” He
continued, “We finally agreed on a Mediator on August 14, 2017,
and on that date we were provided with six (6) dates of
availability in October 2017 by ADR Services.” A week later at a
case management conference, “Mr. Share advised the court that
none of those dates will work.” Goldberg stated, “Given that Mr.
Share had not cooperated in scheduling a Mediation, we served
written discovery on Defendant Colichman on August 22, 2017.
We also noticed the Deposition of [other witnesses].”
       On September 8, 2017, the parties agreed to hold the
mediation on November 21. On September 14, defendants filed
their anti-SLAPP motion, thus staying all discovery.5 On October
18, the court denied defendants’ anti-SLAPP motion. On October
24, defendants filed a notice of appeal, and filed a separate notice
of stay of proceedings due to the appeal.6 On October 25,
defendants unilaterally cancelled the scheduled mediation in a
letter.
       Workman requested attorney fees in the amount of
$19,780.00, which included hourly rates for attorneys and filing
fees.


      5Upon  the filing of an anti-SLAPP motion, “[a]ll discovery
proceedings in the action shall be stayed” unless the court orders
otherwise. (§ 425.16, subd. (g).)
      6“[S]ection 916 stays all further proceedings on the merits

during the pendency of an appeal from the denial of an anti-
SLAPP motion.” (Varian Medical Systems, Inc. v. Delfino (2005)
35 Cal. 4th 180, 194.)



                                22
      Defendants opposed the motion for attorney fees, arguing
in part that “it would be absurd for this Court to hear Plaintiff’s
motion seeking an award of fees related to this Court’s Ruling
while it is on appeal” because the ruling could be reversed.
Defendants also asserted that “appeal of the denial of an anti-
SLAPP motion operates to automatically stay all further trial
court proceedings.” Defendants stated in a heading that their
motion was “neither ‘totally and completely without merit,’ nor
brought for the ‘sole’ purpose of harassment.” However,
defendants did not address Workman’s assertion that the motion
was brought for purposes of delay, and they did not submit any
evidence, such as an attorney declaration, addressing the
mediation and timing issues discussed in Goldberg’s declaration.
      As to whether the anti-SLAPP motion had merit,
defendants asserted that “Plaintiff effectively contends that she
was entitled to deceive the public in advertising materials
published to the public . . . to lure unsuspecting buyers to
purchase” the trust property. They contended, “Defendants’
position in the anti-SLAPP Motion was that the efforts by a
licensed realtor to intentionally deceive the potential buying
public online and in the MLS regarding characteristics of real
property located in California constituted an issue of public
concern, and as such Defendants’ anti-SLAPP Motion was well-
founded and was by no means totally and completely without
merit or solely for purposes of delay.”
      In her reply, Workman noted that defendants had not
challenged the amount of attorney fees requested, and had
presented no evidence or argument suggesting that the motion
had not been brought for purposes of delay.




                                23
       Before the hearing on the motion, the court issued a
tentative ruling that stated, in its entirety, “Plaintiffs’ Motion for
SLAPP Fees against Defendants Paul Colichman and David
Millbern is denied. [¶] In order to prevail on the Motion, the
Court must find that the motion to strike is ‘frivolous or is solely
intended to cause unnecessary delay.’” At the hearing, the court
heard argument from both parties, and without stating any
additional reasoning on the record, stated, “The court is going to
adopt its tentative. That will be the ruling of the court.”
       Workman timely appealed.7
B.     Discussion
       We review an order on a request for attorney fees under
section 425.16 for abuse of discretion. (Gerbosi v. Gaims, Weil,
West & Epstein, LLP (2011) 193 Cal. App. 4th 435, 450.) “A ruling
amounts to an abuse of discretion when it exceeds the bounds of
reason, and the burden is on the party complaining to establish
that discretion was abused.” (Id. at p. 450.) While we review the
trial court’s determination for an abuse of discretion, if a motion
is determined to be frivolous, an award of attorney fees is
mandatory.” (L.A. Taxi Cooperative, Inc. v. The Independent Taxi
Owners Assn. of Los Angeles (2015) 239 Cal. App. 4th 918, 932
(L.A. Taxi).)

      7The  anti-SLAPP statute does not make clear that this is
an appealable order, but “[i]n cases where, as here, the issue of
whether the anti-SLAPP motion should have been granted is
properly before the appellate court, it would be absurd to defer
the issue of attorney fees until a future date, resulting in the
probable waste of judicial resources. When the first issue is
properly raised, appellate jurisdiction over both issues under
section 425.16, subdivision (i) is proper.” (Baharian-Mehr v.
Smith (2010) 189 Cal. App. 4th 265, 275.)



                                 24
       Plaintiff asserts that the trial court abused its discretion
because it was clear that this dispute did not involve an issue of
public interest, and there was “ample evidence” that the anti-
SLAPP motion was solely intended to cause delay. In their
respondents’ brief, defendants assert that the appeal was
meritorious, repeating their arguments that section 425.16
applies. As was the case in the trial court, however, defendants
do not address Workman’s assertion that the motion was filed
solely for delay, or the evidence supporting that assertion.
       As we discussed above, the anti-SLAPP motion lacked
merit. Defendants did not meet the threshold burden of
demonstrating that the communication at issue in the complaint
was made in furtherance of defendants’ constitutional rights of
free speech in connection with a public issue. Case law is
abundantly clear that for section 425.16 to apply, “the
defendant’s act underlying the plaintiff’s cause of action must
itself have been an act in furtherance of the right of petition or
free speech.” (City of Cotati v. Cashman (2002) 29 Cal. 4th 69,
78.) Defendants’ attempts to focus on Doner’s purported
representations to non-parties—communications not at issue in
the complaint—is not supported by law. Moreover, no case
supports defendants’ claim that communications concerning the
views from a private residence involve an issue of public interest.
By contrast, many cases reject the type of “synecdoche theory”
arguments defendants assert here, characterizing clearly private
communications about a private dispute as an issue of public
interest. As in the Blackacre hypothetical quoted at the
beginning of this opinion, application of the anti-SLAPP statute
to these facts would be “absurd.” Thus, the anti-SLAPP motion
was frivolous.




                                25
       Moreover, the evidence that the anti-SLAPP motion was
filed for purposes of delay was both persuasive and unopposed.
First, defendants requested multiple extensions to respond to the
Complaint, stating that they were interested in mediation.
However, after taking advantage of those delays, they cancelled
the mediation. Second, the anti-SLAPP motion was not filed
until September 14, 2017—the very last day allowed under the
stipulation, and four months after defendants were served with
the complaint in May 2017. Pursuant to section 425.16,
subdivision (f), a “special motion may be filed within 60 days of
the service of the complaint,” unless the court allows it to be filed
later. The trial court noted that the motion may have been
untimely, but it did not deny the motion on that basis. Third,
Workman submitted additional evidence that defendants were
not cooperating in moving the litigation forward, such as causing
long delays in communication and scheduling the mediation. By
contrast, after the anti-SLAPP motion was denied on October 18,
2017, defendants quickly filed their notice of appeal on October
24, and filed a notice of stay shortly thereafter.
       Defendants made no effort to contradict this evidence.
They did not assert that Goldberg’s interpretation of events was
mistaken, or argue that they did not intend to delay, or submit
any additional facts to contradict Workman’s arguments about
delay. Indeed, they did not even assert that Workman’s evidence
was insufficient to establish intent to delay. Defendants simply
ignored this evidence and argument, both in the trial court and
on appeal.
       Under these circumstances, an award of attorney fees was
mandatory. In L.A. Taxi, supra, 239 Cal. App. 4th 918, for
example, the plaintiffs alleged that the defendants “created




                                 26
[Internet] search advertisements that are false and deceptive, as
consumers viewing the advertisements are led to believe they are
being directed to plaintiffs’ phone numbers or Web sites when
they are actually directed to phone numbers and websites wholly
owned and operated by defendants.” (Id. at p. 921.) The
defendants filed an anti-SLAPP motion, arguing that the
Internet is a public forum, so their alleged wrongful conduct fell
within the protection of the anti-SLAPP statute. (Id. at p. 923.)
The plaintiffs opposed the motion on the basis that the anti-
SLAPP statute does not protect purely commercial speech, and
the court denied the motion. (Id. at pp. 923-924.) The trial court
also denied the plaintiffs’ request for attorney fees, finding that
the anti-SLAPP motion was not “clearly frivolous.” (Id. at pp.
924-925.)
       This court sustained the denial of the motion, and held that
the court erred in denying the plaintiffs’ request for attorney fees.
Regarding the attorney fees, we stated, “[I]t was well-established
when defendants filed their motion that purely commercial
speech is not protected under the anti-SLAPP statute,” and
defendants did not “provide any reasonable basis for arguing that
their search advertisements were not purely commercial speech.”
(L.A. Taxi, supra, 239 Cal.App.4th at p. 933.) Thus, “no
reasonable attorney could have concluded that the anti-SLAPP
motion was well taken. Accordingly, an award of reasonable
attorney fees and costs was mandatory under section 425.16,
subdivision (c).” (Ibid.)
       Similarly, in Moore v. Shaw (2004) 116 Cal. App. 4th 182,
the Court of Appeal held that the trial court erred in denying a
successful plaintiff’s request for attorney fees under section
425.16, subdivision (c)(1). In that case, a client retained an




                                 27
attorney, Shaw, to perform estate planning services, including
moving assets to and from various trusts. (Id. at p. 188.) After
the client’s death, the client’s son sued several defendants,
including attorney Shaw, alleging that family members had
improperly converted trust assets to their own use. (Id. at p.
189.) The attorney filed an anti-SLAPP motion, contending that
“the causes of action arose from Nancy Shaw’s conduct in
representing [the clients] and their exercise of the constitutional
rights of freedom of speech and petition for redress of grievances
in the context of the probate of the estates of [the decedents].”
(Id. at p. 190.) The trial court denied the motion and the Court of
Appeal affirmed, holding that drafting the trust agreement was
not a protected activity under section 425.16. (Id. at pp. 195-
197.)
       The trial court denied the plaintiff’s request for attorney
fees, but the Court of Appeal reversed. It noted that a
“determination of frivolousness requires a finding the anti-
SLAPP ‘motion is “totally and completely without merit”
(§ 128.5, subd. (b)(2)), that is, “any reasonable attorney would
agree such motion is totally devoid of merit.”’” (Moore, supra, 116
Cal.App.4th at p. 199.) The court held that the “anti-SLAPP
motion was frivolous and therefore must incur sanctions,”
because “Shaw failed to meet her threshold burden of
establishing the challenged causes of action arose from protected
activity.” (Ibid.) The attorney’s conduct “was not an act in
furtherance of the right of petition or free speech in connection
with a public issue, and therefore an anti-SLAPP motion did not
lie.” (Ibid.) The court concluded, “Because Nancy Shaw’s
underlying conduct clearly did not constitute an act in
furtherance of the right to petition or free speech in connection




                                28
with a public issue, as those terms are defined in section 425.16,
any reasonable attorney would agree that an anti-SLAPP motion
did not lie under these circumstances and that the instant motion
was totally devoid of merit. Accordingly, an award to [the
plaintiff] of reasonable attorney fees was mandatory (§ 425.16,
subd. (c)), and the trial court lacked discretion to deny [the
plaintiff’s] request therefor.” (Id. at p. 200.)
       Here, defendants’ anti-SLAPP motion was similarly
frivolous, and Workman presented undisputed evidence that it
was brought to delay the litigation. Under these circumstances,
section 425.16, subdivision (c) states that “the court shall award
costs and reasonable attorney’s fees to a plaintiff prevailing on
the motion.” The court abused its discretion by denying
Workman’s motion.
  WORKMAN’S REQUEST FOR SANCTIONS ON APPEAL
A.     Background
       In defendants’ appeal from the anti-SLAPP motion ruling,
Workman filed a motion for sanctions on appeal. We gave
defendants written notice that we were considering imposing
sanctions, and informed them they could serve and file a written
opposition. (Cal. Rules of Court, rule 8.276(c), (d).) The parties
had the opportunity to address sanctions at oral argument. (Id.,
rule 8.276(e).)
       In her motion, Workman asserts that sanctions are
warranted under section 907, which states, “When it appears to
the reviewing court that the appeal was frivolous or taken solely
for delay, it may add to the costs on appeal such damages as may
be just.” (§ 907.) She also asserts that sanctions are warranted
under California Rules of Court, rule 8.276(a)(1), which states,
“On motion of a party or its own motion, a Court of Appeal may




                               29
impose sanctions . . . on a party or an attorney for . . . [t]aking a
frivolous appeal or appealing solely to cause delay.” (Cal. Rules
of Court, rule 8.276(a)(1).)
       Workman argues that the appeal was intended to further
delay the case and harass Workman. As evidence of delay,
Workman points out the evidence she previously submitted
relating to the delay in responding to the complaint, the delays in
scheduling a mediation, the filing of the late anti-SLAPP motion,
and the immediate appeal after the motion was denied. She also
points out that while the appeal was pending, defendants filed a
request to stay all proceedings until the California Supreme
Court decides a pending anti-SLAPP case, FilmOn.com v.
DoubleVerify, Inc. (2017) 13 Cal.App.5th 707, 711, review granted
November 15, 2017, S244157. Workman filed an opposition to
this request, and we denied it.
       Workman also contends that defendants’ appeal of their
anti-SLAPP motion was frivolous, because there was no protected
activity involved and no reasonable attorney would believe the
appeal had merit. Goldberg also submitted a declaration in
which he noted that defendants’ attorney has been harassing
Workman and Doner during the pendency of the appeal.
Goldberg included a copy of a July 23, 2018 letter to him in which
defendants’ counsel, Todd S. Eagan of Lavely & Singer, stated
that the “complaint is objectively frivolous, and the filing is not
supported by existing law, lacks legal and evidentiary support
and was quite obviously presented for an improper purpose.”
Eagan demanded that because Workman “has significant
exposure to an award of damages and attorneys’ fees, demand is
hereby made that all Trust funds be reserved and not disbursed
to beneficiaries (. . . although her personal assets may be




                                 30
attached to satisfy a judgment on a malicious prosecution claim).”
The six-page letter went on to tell Goldberg that Workman’s
claims will fail, and stated, “The Complaint exposes [Workman]
and your office, as well as Trust beneficiaries, to significant
liability.” Eagan demanded that the complaint be dismissed, and
that Goldberg “forward a copy of this letter to [Workman] and
your insurance carrier.” Goldberg responded in a short email
that he received the letter, and considered it “baseless threats
seeking to harass and intimidate my client.”
       Eagan responded to Goldberg with another letter, dated
August 7, 2018, reiterating his position that Workman’s claims
are “not supported by existing law, lack legal and evidentiary
support and are presented for an improper purpose in what is
nothing more than an attempt to shake down my clients for
money.” Eagan threatened again to file a malicious prosecution
action, accused Workman and Doner of committing fraud in
advertising the trust property for sale, and demanded that
Workman dismiss the action with prejudice. Eagan closed by
stating. “We take very seriously the tactics in which [Workman]
has engaged based on your (poor) advice to her, and, rest assured,
our law firm will utilize its full resources to hold both [Workman]
and your office fully accountable.”
       Goldberg included a third letter from Eagan, dated August
20, 2018, to Peter Hernandez at Teles Properties, Doner’s
employer. Eagan stated in the letter that Doner’s “admissions” in
the declaration she submitted in support of the opposition to the
anti-SLAPP motion “implicate the Company and gives [sic] rise to
potentially significant liability on its part.” Eagan demanded
that the company preserve all communications regarding the sale
of the property and the litigation.




                                31
       Workman asserts that defendants’ counsel’s actions,
including the attempt to stay the appeal and “seeking to harass
[Workman] and her real estate agent during the pendency of this
appeal, provide substantial evidence that the purpose of the
appeal was to unnecessarily delay the proceedings.” Workman
requests attorney fees in the amount of $35,985.00 for handling
the appeal and the motion.
B.     Opposition
       In opposition, defendants assert that sanctions are not
warranted because their motion and appeal were not frivolous.
They contend that in cases in which appellate sanctions were
imposed, “the sanctionable conduct was egregious, inexcusable
and far removed from anything that [defendants] or their counsel
have done in connection with this litigation.” They cite Personal
Court Reporters, Inc. v. Rand (2012) 205 Cal. App. 4th 182, 192 in
which this court found sanctions were warranted where the
appellant based the appeal “on an argument that has been
rejected and sanctioned in another trial court and affirmed on
appeal.” They also cite Kleveland v. Siegel & Wolensky, LLP
(2013) 215 Cal. App. 4th 534, 557 in which the Court of Appeal
held that sanctions were warranted where the “Attorney
Defendants attempt to reargue factual issues that have long been
decided (and affirmed on appeal) while ignoring the relevant
statutes and case law. At times, it is clear that Attorney
Defendants brazenly misrepresented the record and/or obscured
facts.” Defendants argue that sanctions are not warranted
because they “and their counsel have never previously raised (or
lost) their central argument in this appeal.”
       Defendants also reassert their argument that there is a
“public interest in preventing fraudulent disclosures in




                               32
connection with real estate sales.” They contend that “it is
indisputable that there is a long-standing (and statutorily
recognized) public interest in preventing deceptive disclosures in
connection with residential real estate sales; hence [defendants’]
alleged conduct in insisting that [Workman] disclose their second
story rights was in furtherance of that public interest.”
        Defendants further contend that they were “well within
their rights” to send “litigation hold letters” to Doner and her
employer, and “it is unclear how these letters in any way
evidence a meritless appeal.” Defendants assert that there is no
evidence the appeal was filed solely to cause delay. They state
that Workman’s motion “does not actually contain or refer to any
evidence whatsoever (documentary or otherwise) of purported
delay. To the contrary [Workman’s] entire position concerning
delay is premised on nothing more than self-serving and
disingenuous argument (not evidence).” They further claim that
the anti-SLAPP motion was timely filed in the trial court based
on the parties’ stipulation, and defendants “moved with all due
haste in filing this appeal on October 24, 2017, a mere 6 days
after the trial court’s denial of the anti-SLAPP motion.”
        Defendants also assert that their request to stay the case
pending the decision in FilmOn.com v. DoubleVerify, Inc., review
granted was warranted, because at issue in that case is “whether
it is the content of an alleged harmful statement, as opposed to
the size of the statement’s audience, that determines if
California’s anti-SLAPP statute applies to a claim arising from
the statement.” They state that defendants “contend that the
anti-SLAPP statute applies because the content of the alleged
statements pertains to an issue of widespread public interest:
namely, preventing consumer fraud in the highly regulated area




                                33
of real estate sales. Accordingly, Appellants’ position is directly in
line with this District’s holding in FilmOn.”
C.     Discussion
       “Under section 907 and California Rules of Court, rule
8.276(a)(1), we may award sanctions when an appeal is frivolous
and taken solely to cause delay.” (Citizens for Amending
Proposition L v. City of Pomona (2018) 28 Cal.App.5th 1159,
1194.) An appeal is frivolous “when it is prosecuted for an
improper motive—to harass the respondent or delay the effect of
an adverse judgment-or when it indisputably has no merit—when
any reasonable attorney would agree that the appeal is totally
and completely without merit.” (In re Marriage of Flaherty (1982)
31 Cal. 3d 637, 650.) “Counsel and their clients have a right to
present issues that are arguably correct. An unsuccessful appeal
should not be penalized as frivolous if it ‘“‘presents a unique issue
which is not “indisputably” without merit’ . . . . involves facts
which are not ‘amenable to easy analysis in terms of existing
law’. . . , or makes a reasoned ‘argument for the extension,
modification, or reversal of existing law’ . . . .”’” (Westphal v. Wal-
Mart Stores, Inc. (1998) 68 Cal. App. 4th 1071, 1081.)
       “In determining whether an appeal indisputably has no
merit, California cases have applied both subjective and objective
standards. The subjective standard looks to the motives of the
appealing party and his or her attorney, while the objective
standard looks at the merits of the appeal from a reasonable
person's perspective. [Citation.] Whether the party or attorney
acted in an honest belief there were grounds for appeal makes no
difference if any reasonable person would agree the grounds for
appeal were totally and completely devoid of merit.” (Kleveland




                                  34
v. Siegel & Wolensky, LLP, supra, 215 Cal.App.4th at pp. 556-
557.)
       As discussed above, defendants’ private email regarding the
views from the neighboring private property is not an issue of
public interest under the anti-SLAPP statute. Moreover, case
law does not support defendants’ attempts to divert the focus
away from their own communication and onto the speculative
impact their email might have had on communication from Doner
to potential buyers that could then, hypothetically, impact an
issue of public interest (real estate advertising). As in the
Blackacre hypothetical, a claim that private communication
about a private residence “involves a matter of public interest,
because millions of Americans live in houses and buy and sell
houses” is “absurd.” (Consumer Justice, supra, 107 Cal.App.4th
at p. 601.)
       In their opposition to Workman’s motion for sanctions on
appeal, defendants assert for the first time that the anti-SLAPP
motion and appeal were not intended for delay, but these
arguments are feeble. Defendants’ response to the complaint was
due on June 19, 2017, but they did not file their anti-SLAPP
motion until September 14, well beyond the 60-day deadline in
section 425.16, subdivision (f). The trial court noted that the
motion may have been untimely, but did not decide that issue.
Defendants assert that their quick appeal shows they were not
engaging in dilatory tactics, but given the sharp contrast
compared to defendants’ many delays in responding to the
complaint and scheduling a mediation, the quick appeal could
evidence a further attempt to delay a decision. (See People ex rel.
Lockyer v. Brar (2004) 115 Cal. App. 4th 1315, 1319 [“under a rule
of automatic stay . . . the incentive to appeal even the denial of a




                                35
patently frivolous anti-SLAPP motion is overwhelming. “].)
Moreover, there is evidence of attempts to harass and intimidate
Workman and Doner through multiple attorney letters filled with
threats and demands both prior to and during the pendency of
the appeal.
       We are also unpersuaded by defendants’ claim that further
delay was warranted due to the pending Supreme Court case
FilmOn.com v. DoubleVerify, Inc., review granted. As our
colleagues in Division Three stated in their opinion, “Plaintiff
FilmOn.com (FilmOn) is an Internet-based entertainment media
provider. Defendant DoubleVerify, Inc. (DoubleVerify) provides
authentication services to online advertisers. FilmOn sued
DoubleVerify for trade libel, slander, and other business-related
torts, alleging DoubleVerify falsely classified FilmOn’s websites
under the categories ‘Copyright Infringement-File Sharing’ and
‘Adult Content’ in confidential reports to certain clients that
subsequently cancelled advertising agreements with FilmOn.”
(FilmOn.com v. DoubleVerify, Inc., supra, 13 Cal.App.5th at p.
711, review granted.) After the defendant filed an anti-SLAPP
motion, the trial court found, and the Court of Appeal agreed,
that the communication at issue involved an issue of public
interest, in part because “the presence of adult content on the
Internet generally, as well as copyright infringing content on
FilmOn’s websites specifically, has been the subject of numerous
press reports, regulatory actions, and federal lawsuits.” (Id., at p.
720.) The court rejected FilmOn’s alternative argument that
“DoubleVerify’s reports could not have concerned an issue of
public interest because they ‘were made entirely in private, to
individual companies that subscribed to its services.’” (Ibid.) The
Court of Appeal stated, “[I]t is irrelevant that DoubleVerify made




                                 36
its reports confidentially to its subscribers, because the contents
of those reports concerned issues of widespread interest to the
public.” (FilmOn.com v. DoubleVerify, supra, 13 Cal.App.5th at
p. 723, review granted.)
       Defendants assert that a stay was warranted to await the
Supreme Court’s ruling in FilmOn.com because “[h]ere,
[defendants] contend that the anti-SLAPP statute applies
because the content of the alleged statements pertains to an issue
of widespread public interest: namely, preventing consumer
fraud in the highly regulated area of real estate sales.
Accordingly, [defendants’] position is directly in line with this
District’s holding in FilmOn. . . . [¶] If the Supreme Court
ultimately affirms this District’s decision in FilmOn, it will
effectively validate [defendants’] position in this appeal.” As
defendants’ communication addressed the views from a single
home and not consumer fraud, this argument is unpersuasive.
       This case is simply “[a]nother appeal in an anti-SLAPP
case. Another appeal by a defendant whose anti-SLAPP motion
failed below. Another appeal [with] no merit, [which] will result
in an inordinate delay of the plaintiff’s case and cause [her] to
incur more unnecessary attorney fees.” (Moriarty v. Laramar
Management Corp. (2014) 224 Cal. App. 4th 125, 128.) Thus, we
find an award of sanctions to be appropriate, and grant
Workman’s motion.
       “Among the specific factors we may consider in determining
the appropriate amount of sanctions are the amount of
respondent’s attorney fees on appeal; . . . the degree of objective
frivolousness and delay; and the need for discouragement of like
conduct in the future.” (Pierotti v. Torian (2000) 81 Cal. App. 4th
17, 33-34.) Workman has requested sanctions of $35,985.00, the




                                37
amount of the attorney fees incurred in responding to defendants’
frivolous appeal. (See, e.g., Diaz v. Professional Community
Management, Inc. (2017) 16 Cal.App.5th 1190, 1217 [the
“damages suffered by [the respondent] resulting from this
frivolous appeal” include “the reasonable value of counsel’s
services in defending this appeal.”].) We note that even if
Workman had not requested sanctions, she would be entitled to
attorney fees on appeal pursuant to section 425.16, subdivision
(c)(1), which are typically “determined by the trial court after the
appeal is resolved.” (Christian Research Institute v. Alnor (2008)
165 Cal. App. 4th 1315, 1320; see also L.A. Taxi, supra, 239
Cal.App.4th at p. 933.) Defendants have not challenged the
amount requested, and we see no need for remand for a
determination of appellate fees. We therefore find Workman’s
requested attorney fees to be an appropriate sanction.
        “Courts, with increasing frequency, have imposed
additional sanctions, payable to the clerk of the court, to
compensate the state for the cost to the taxpayers of processing a
frivolous appeal. [Citation.] The cost of processing an appeal
that results in an opinion has been estimated to be approximately
$8,500.” (Singh v. Lipworth (2014) 227 Cal. App. 4th 813, 830; see
also In re Marriage of Gong & Kwong (2008) 163 Cal. App. 4th 510,
520 (in 2008, a cost analysis by the Second Appellate District
“indicate[d] the cost of processing an appeal that results in an
opinion by the court to be approximately $8,500.”]; Kleveland v.
Siegel & Wolensky, LLP, supra, 215 Cal.App.4th at p. 560
[appellate sanctions to be paid directly to the clerk of the court




                                38
“have recently ranged from $6,000 to $12,500.”].8) We find that
additional sanctions in the amount of $8,500.00 are appropriate.
      “Sanctions may be ordered against a litigant [citation]
and/or against the lawyer.” (In re Marriage of Schnabel (1994) 30
Cal. App. 4th 747, 755.) Sanctions are warranted against a lawyer
“who, because the appeal was so totally lacking in merit, had a
professional obligation not to pursue it.” (Id. at p. 756.) We find
that sanctions are appropriate against both defendants and their
counsel of record: Todd S. Eagan of Lavely & Singer Professional
Corporation. We therefore sanction defendants and their
attorneys, jointly and severally, in the amount of $35,985.00,
payable to Workman, and in the amount of $8,500.00, payable to
the clerk of this court.
      This opinion constitutes a written statement of our reasons
for imposing sanctions. (In re Marriage of Flaherty, supra, 31
Cal.3d at p. 654; Westphal v. Wal-Mart Stores, Inc., supra, 68
Cal.App.4th at p. 1083.)
                          DISPOSITION
      The order denying defendants’ special motion to strike is
affirmed. The trial court order denying Workman’s motion for
attorney fees is reversed, and the trial court is directed to enter a
new order granting that motion. Sanctions are imposed upon
defendants Colichman and Millbern, as well as their counsel of

      8At oral argument, after the court suggested that sanctions
payable to the court would be appropriate, counsel for defendants
stated that for due process purposes, he would like a chance to
look at the cases that discuss such sanctions. Kleveland is cited
throughout Workman’s motion for sanctions on appeal, and
defense counsel had ample opportunity to read it and other cases
regarding sanctions. All due process requirements have been met
here.



                                 39
record, Todd S. Eagan of Lavely & Singer Professional
Corporation, jointly and severally, in the amount of $35,985.00,
to be paid to Workman, and $8,500.00 to be paid to the clerk of
this court. Defendants’ counsel of record and the clerk of this
court are each ordered to forward a copy of this opinion to the
State Bar upon return of the remittitur. (Bus. & Prof. Code,
§§ 6086.7, subd. (a)(3), 6068, subd. (o)(3).) All sanctions shall be
paid no later than 15 days after the date the remittitur is filed.
Workman is entitled to costs on appeal.

               CERTIFIED FOR PUBLICATION



                            COLLINS, J.

We concur:



MANELLA, P. J.



WILLHITE, J.




                                 40